DETAILED ACTION
Response to Arguments
Applicant’s arguments, in view of Applicant’s amendments to the instant claims, see entire response, filed 08 February 2022, with respect to previously rejected claims under the prior art and 35 U.S.C. 101, have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claims 1, 9, 17 and 23 are the inclusion of the specific limitations regarding dip extraction analysis and generation of a mirror seafloor surface at a predetermined distance below the seafloor horizon surface and subsequent curvature attribute analysis of the seafloor horizon surface, in combination with the other recited elements/method steps.  The prior art employs similar techniques, but fails to disclose generation of mirror seafloor surface below the seafloor horizon surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861